Citation Nr: 0119156	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  93-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the C-2 vertebra with degenerative disc disease 
of the cervical spine, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
numbness of the left hand.

3.  Entitlement to an increased (compensable) rating for 
numbness of the left facial nerve, maxillary branch.


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active service from April 1981 to July 1982.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1990 decision  by 
the San Diego, California RO which granted service connection 
for the residuals of a neck injury, effective January 1990 
and assigned the following ratings: limitation of motion of 
the cervical spine due to C-2 fracture with degenerative disc 
disease, rated 10 percent disabling; numbness of the left 
hand (minor), rated noncompensably disabling; and numbness of 
the left facial nerve, maxillary branch, rated noncompensably 
disabling.

Two Travel Board hearings were scheduled at the RO in 
Honolulu, Hawaii prior to February 1993.  Both hearings were 
canceled due to the Board having changed its' plans to 
conduct hearings at that RO.  Thereafter, the veteran 
relocated to the state of Massachusetts and the case was 
transferred to the Boston, Massachusetts RO.  The veteran was 
scheduled for a Travel Board hearing at that RO in November 
1993; by correspondence of October 27, 1993, the veteran 
canceled his request for the Travel Board hearing.  This case 
was remanded by the Board in December 1995, February 2000 and 
October 2000.  After the December 1995 remand, the veteran 
moved to the state of Oklahoma and the claims folder was 
transferred to the RO in Muskogee, Oklahoma.  The case has 
now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO and by the Board.

2.  This case was remanded by the Board in October 2000 for 
evidentiary development to include current VA examination.

3.  The veteran failed to report for a scheduled VA 
examination without good cause; thus, the examination of the 
veteran, as requested in the remand order, has not taken 
place.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the C-2 vertebra with degenerative 
disc disease of the cervical spine cannot be established 
without a current VA examination; therefore the claim is 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.655 
(2000).

2.  Entitlement to an increased (compensable) rating numbness 
of the left hand cannot be established without a current VA 
examination; therefore the claim is denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.655 (2000).

3.  Entitlement to an increased (compensable) rating for 
numbness of the left facial nerve, maxillary branch, cannot 
be established without a current VA examination; therefore 
the claim is denied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the February 2000 Board remand, there were 
insufficient clinical findings regarding the severity of the 
veteran's residuals of a fracture of the C-2 vertebra with 
degenerative disc disease of the cervical spine, numbness of 
the left hand and numbness of the left facial nerve, 
maxillary branch, to comply with the holding of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  To obtain current clinical 
findings which would allow for consideration of DeLuca, the 
case was remanded for a current VA examination.  The case was 
remanded in October 2000 for the same reason after the RO 
failed to comply with the instructions of the February 2000 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655 (b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (a).  When a claimant fails 
to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) (2000).

Subsequent to the October 2000 Board remand, the RO advised 
the veteran in an October 11, 2000, letter that he would 
receive a separate letter advising him of the date and time 
of an official examination from the VA Medical Center (VAMC) 
in Muskogee, Oklahoma.  That letter also advised the veteran 
that his failure to report for his scheduled examination 
could result in the denial of his claim or the 
discontinuation of benefits.  Thereafter, the VAMC in 
Muskogee, Oklahoma and QTC Medical Services advised and 
provided the veteran with notice of an official examination 
in Tulsa, Oklahoma on November 7, 2000.  Both of the above 
letters, including the letter advising the veteran of the 
scheduled date for the VA examination in November 2000, are 
contained in the claims folder.  Thereafter, a computer-
generated sheet in the claims folder shows that the veteran 
failed to appear for his scheduled VA examination on November 
7, 2000.  The April 2001 supplemental statement of the case 
advised the veteran of the continued denial of his claim, 
citing the provisions of 38 C.F.R. § 3.655 (b).

In view of the veteran's failure, without good cause, to 
report for the scheduled VA examination, his claims for an 
increased rating for residuals of a fracture of the C-2 
vertebra with degenerative disc disease of the cervical 
spine, and for increased (compensable) ratings for numbness 
of the left hand and numbness of the left facial nerve, 
maxillary branch, must be denied.


ORDER

1.  An increased rating for residuals of a fracture of the C-
2 vertebra with degenerative disc disease of the cervical 
spine is denied.

2.  An increased (compensable) rating for numbness of the 
left hand is denied.

3.  An increased (compensable) rating for numbness of the 
left facial nerve, maxillary branch, is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

